               Case 1:19-cr-00437-AKH Document 78
                                               77 Filed 08/28/20 Page 1 of 1


                                                                           The extension request is so ordered.

                                                                           Alvin K. Hellerstein /s/
                                                                           August 28, 2020
                                                       August 28, 2020

     BY ECF
     Hon. Alvin K. Hellerstein
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

                     Re:    United States v. David Wagner, et. al., 19-cr-437 (AKH)

     Dear Judge Hellerstein:

             My firm represents defendant Marc Lawrence in this matter.

            Pursuant to this Court’s Order dated August 14, 2020 (Docket No. 76), I write to update
     the Court regarding Mr. Lawrence’s continued efforts to search for a third financially responsible
     person to co-sign his personal recognizance bond.

            Since our last update to the Court on August 14, 2020, the financially responsible
     individual with whom Mr. Lawrence was speaking declined to co-sign Mr. Lawrence’s bond. This
     developed just yesterday. Mr. Lawrence continues to use his best efforts to secure a third co-signer.

             We have discussed Mr. Lawrence’s efforts with the Government (AUSA Jilan Kamal and
     AUSA Sagar Ravi), and they have no objection to an additional two-week extension for Mr.
     Lawrence to continue his search. Accordingly, we ask the Court to allow Mr. Lawrence to remain
     at liberty with two co-signers pending the results of his continued search for another financially
     responsible person. We will update the Court regarding Mr. Lawrence’s continued efforts no later
     than later than September 11.

                                                                        Respectfully,


                                                                        Andrew St. Laurent

     cc:     AUSA Jilan Kamal, Esq. (by ECF)
             AUSA Sagar Ravi, Esq. (by ECF)




ANDREW ST. LAURENT   ANDREW@HS-LAW.COM          |   DIRECT (646) 248 - 6010



HS-LAW.COM   MAIN (212) 397 - 3370   |   FAX (202) 202 - 6206   |   40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005
